Citation Nr: 1629188	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating higher than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, effective prior to November 26, 2012.

2.  Entitlement to service connection for residuals of a right leg injury.

3.  Entitlement to service connection for residuals of a right foot injury.

4.  Entitlement to service connection for residuals of a left foot injury.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 26, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In February 2008, the RO denied an increased rating higher than 30 percent for PTSD.  However, in a subsequent January 2010 rating decision, the RO assigned a higher 50 percent rating for PTSD, effective October 10, 2007, the date of the Veteran's increased rating claim.  The RO denied service connection for residuals of right leg, and right and left foot injuries in a July 2009 rating decision.  

With respect to the service connection claim for residuals of injuries to the right leg, and feet, the Veteran was previously denied service connection for gouty arthritis of the multiple joints in an August 1994 rating decision.  The Veteran has not specifically claimed service connection for gouty arthritis as it pertains to his residuals of injuries to his right leg and feet.  However, if during the course of the development directed in the remand, the Veteran is shown to have gouty arthritis in the right leg and feet and the examiner addresses these in terms of their relationship to service, the issue of whether new and material evidence has been received to reopen the claim might be relevant for discussion. 

In November 2012, the Veteran testified before a Veterans Law Judge (VLJ) at a Board videoconference hearing regarding the increased rating claim for PTSD.  The VLJ who conducted the Board hearing is no longer employed at the Board.  The Veteran declined the opportunity to participate in another hearing.  See April 26, 2016 Report of Contact.  The Report of Contact further notes that the Veteran told the RO personnel that he no longer wished to pursue his appeal.  However, the Veteran did not respond to the RO's April 2016 letter asking him to state his intent in writing.  A withdrawal of an appeal must be in writing or during testimony in a hearing.  38 C.F.R. § 20.204(b)(1).  As the Veteran has not submitted a written statement or sworn testimony that he wished to withdraw his appeal, the claim is still on appeal.   

In December 2013 the Board remanded the claim for additional development.  It was noted that the issue of entitlement to a TDIU had been raised by the record as part of the Veteran's increased rating claim.  Specifically the Veteran had testified at the hearing that he stopped working in 2007 due to his PTSD.  See November 2012 Board hearing transcript, p. 10.  The Board also noted that the Veteran had indicated that he wanted to participate in a hearing for his service connection claim for residuals of injuries to the right leg and feet.  In addition, the Board noted that additional VA treatment records should be obtained from the VAMC in Dublin, Georgia dated since November 2009, and that a VA examination should be provided to assess the present severity of the Veteran's PTSD.  

During the course of the remand, the RO granted a 100 percent disability rating for PTSD with major depressive disorder, the Veteran's sole service-connected disability, effective November 26, 2012, in a January 2015 rating decision.  Given that a higher disability rating cannot be assigned for PTSD effective November 26, 2012, and that the issue of entitlement to a TDIU is also moot as of that effective date, the issues on appeal have been modified, as noted on the first page of this decision.

Finally, in January 2015, the Veteran submitted a VA-Form 21-22 signed by him and the Veterans Service Organization representative electing The American Legion as his representative, and thereby revoking representation of his previous representative.  The American Legion submitted a signed VA-Form 646 in March 2015.  The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's current review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, as noted above, the Veteran should again be contacted to determine whether he wishes to continue with his appeal; and if he does not, to submit his desire in writing.  If the Veteran does not respond or indicates that he does not wish to withdraw, then the directives of the remand should be followed as noted below.

The Veteran seeks service connection for residuals of injuries to his right leg and feet due to injury he says he suffered during combat.  On a statement received in July 2008, the Veteran stated that he was trying to escape sniper fire and was climbing over a tree that was partially felled and he fell off the tree and hurt both, his right foot and right leg, which was further aggravated by being air-lifted out by a helicopter.  He later noted that he was claiming injury to the left foot and right leg.  It is not clear if actually intended to claim both feet, or whether this was an error.  This should be clarified on remand.

Other than a sprained left ankle in April 1966, the Veteran's service treatment records are negative for any findings regarding injuries to the right leg or feet.  The Veteran's DD-Form 214 shows, however, that he served on combat duty in the Republic of Vietnam for which he received the Combat Infantryman Badge, the Vietnam Campaign Medal, and the Vietnam Service Medal.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).  The Veteran's assertions regarding injuries to his right leg and feet are consistent with the circumstances of his service, even though there is no official record of injury.  For this reason, examination is warranted to determine whether the Veteran has any residuals of these reported injuries in service.

As for the PTSD claim, the determinative issue is the severity of the Veteran's PTSD for the period from October 2007 to November 26, 2012.  The Veteran testified that he would go to the Dublin VAMC every two months on a regular basis for his mental health care.  See November 2012 Board hearing transcript, p 6.  Review of the VBMS file shows that there are treatment records from the VAMC in Dublin from October 2007 to November 2009 and October 2011 to 2014, in addition to intermittent treatment records dated from 1992 to 2014.  Notwithstanding the intermittent treatment records dated from 1992 to 2014, there appears to be a gap in mental health treatment records from November 2009 to October 2011 from the Dublin VAMC.  As these records are relevant to the Veteran's severity of mental illness for the time prior to November 26, 2012, remand is necessary to obtain the Veteran's complete records.

Finally, with respect to the claim for a TDIU prior to November 26, 2012, on the Veteran's VA-Form 21-8940 TDIU claim dated in December 2013, he noted that he became too disabled to work due to PTSD in July 2007 when he stopped working as an auto mechanic.  He further indicated on the form that his highest level of education was 8th grade.  The Veteran noted on a January 2014 VA medical form that he always worked but had trouble getting on with co-workers and also had some conflicts with bosses due to his temper.  A February 2014 VA examination report notes that the Veteran's capacity for full-time employment was significantly limited by his fatigue, distractibility, intolerance of crowds, frequent panic attacks, flashbacks, poor control of anger, and other depressive and PTSD symptoms.  The examiner noted that the Veteran probably could, in terms of emotional and mental functioning, tolerate part-time work of a non-stressful nature, not involving contact with many other people, and with liberal allowance for sick days and partial days of work.  The examiner indicated that most competitive employment in today's market would probably not meet those criteria.  The examiner also agreed that the Veteran's poor control of anger was a plausible explanation for his termination of employment in 2007, as that is a very frequent accompaniment of PTSD.

While the issue of entitlement to a TDIU due to service-connected disabilities has been raised for the time frame prior to November 26, 2012, at present the Veteran does not meet the schedular criteria for a TDIU prior to November 26, 2012, under 38 C.F.R. § 4.16(a), as his service-connected disability rating for his PTSD (which is his only service-connected disability at present), effective October 10, 2007 to November 26, 2012, is 50 percent.  

Nevertheless, he may alternatively establish his entitlement to this benefit on an extraschedular basis pursuant to the alternative provisions of 38 C.F.R. § 4.16(b), provided that it is shown he was precluded from obtaining and maintaining substantially gainful employment solely due to his service-connected disability.  The Board is precluded from assigning a TDIU on this alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Prior to the referral, however, the above issues should be adjudicated, as they could potentially affect the Veteran's combined disability rating.  If, after adjudication of the above claims, if the Veteran still does not meet the criteria for a schedular TDIU, the case must be referred to the Director of Compensation and Pension for a medical opinion on the matter.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he wants to pursue his appeal, and if he does not, to submit his withdrawal in writing, including his file number, and the issues withdrawn.  If the Veteran wishes to continue with his appeal, also ask him to clarify if he is seeking service connection for residuals of injuries to both feet, or just one foot.

2.  If the Veteran responds that he wants to continue with his appeal and/ or does not respond to the request for clarification, make arrangements to obtain any mental health treatment records pertaining to the Veteran's PTSD from the VAMC in Dublin, Georgia dated from November 2009 to October 2011, and any recent treatment records pertaining to the Veteran's right leg and/ or feet from the Dublin VAMC dated from June 2014 to present, or any other relevant VAMC.

3.  Ask the Veteran to identify all private medical care providers that have treated him for his PTSD, right leg, or feet.  Make arrangements to obtain all records that he adequately identifies.

4.  Schedule the Veteran for a VA orthopedic examination.  The VBMS file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has any present disabilities of the right leg or feet.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present right leg, or feet disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the following:

(a)  The service treatment records show that the Veteran sprained his left ankle in April 1966.    

(b)  On a statement received in July 2008, the Veteran stated that he was trying to escape sniper fire and was climbing over a tree that was partially felled and he fell off the tree and hurt both, his right foot and right leg, which was further aggravated by being air-lifted out by a helicopter.  He later noted the he was claiming injury to the left foot and right leg.  

(c)  While the service treatment records are negative for any injury pertaining to the right leg and feet, given that the Veteran served on combat duty in the Republic of Vietnam for which he received the Combat Infantryman Badge, the Vietnam Campaign Medal, and the Vietnam Service Medal, his lay statements as to his injuries are accepted as sufficient proof of the injuries, given that they are consistent with the circumstances, conditions or hardships of such service. 

 (d)  Any of the Veteran's competent statements asserting symptoms in service and since his discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Thereafter, if the Veteran still does not meet the criteria for a schedular TDIU, refer this claim for consideration of a TDIU on an extraschedular basis to the Director of VA's C&P Service or to the Under Secretary for Benefits for consideration and adjudication of the question of whether the Veteran is entitled to a TDIU on an extraschedular basis prior to November 26, 2012.  

6.  Ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Finally, readjudicate the issues on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




